Citation Nr: 1501239	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  07-31 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic respiratory disorder to include as due to exposure to asbestos. 

2.  Entitlement to service connection for an acquired psychiatric disorder as secondary to a chronic respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from January 1957 to August 1957.  He also served with Reserve components at various times. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

These matters were previously remanded by the Board in August 2011, October 2013, and April 2014, and now return for appellate review.  In August 2011, the Board remanded the claims of entitlement to service connection for a low back disability, a chronic respiratory disorder and an acquired psychiatric disorder as secondary to a chronic respiratory disorder, for additional development.  This case was again before the Board, in October 2013, when the claim of entitlement to service connection for a low back disability was denied.  Additionally, in October 2013 and April 2014, the claims of entitlement to service connection for a chronic respiratory disorder, and an acquired psychiatric disorder, as secondary to a chronic respiratory disorder, were remanded by the Board for additional development.  As discussed below, the Board finds that there has not been substantial compliance with October 2013 and April 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims for entitlement to service connection for depression and entitlement to service connection for COPD and related lung issues have been characterized broadly, as listed on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a chronic respiratory disorder as well as an acquired psychiatric disorder claimed as secondary to a chronic respiratory disorder.  

As to the issue of entitlement to service connection for a chronic respiratory disorder, the Board finds that the development requested by the Board's October 2013 and April 2014 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The October 2013 Board Remand directed reconciliation of conflicting respiratory diagnoses and subsequent readjudication of the claim.  In November 2013, a VA respiratory addendum opinion was obtained.  However, the October 2013 Board Remand directives instructed, in pertinent part, that the report of diagnoses of asthma, emphysema, COPD and chronic bronchitis, on page 1 of the February 2012 VA respiratory examination report, and the response of "No" on page 15 of the examination report should be reconciled to determine if the Veteran has multiple respiratory conditions.  

The resulting November 2013 VA addendum opinion did not reconcile the discrepancies identified by the Board.  The November 2013 VA addendum opinion stated the Veteran did not have multiple respiratory conditions based upon VA treatment records.  While the Board noted that the February 2012 VA examiner was not available and that the subsequent November 2013 examiner may not have known the intent of the prior examiner, the Board still found the November 2013 addendum opinion was inadequate.  Specifically, the November 2013 VA examiner's rationale did not address if the Veteran had any of the identified conditions at any point during or proximate to the claim, but only stated the Veteran did not have multiple respiratory conditions.  Moreover, the November 2013 VA examiner noted that VA medical records indicated COPD was an active problem, but provided an opinion contrary to such diagnosis and did not make any attempt to reconcile the discrepancy, other than to state such diagnosis was not substantiated by objective medical data.  

As such, the Board remanded the claims in April 2014 in order to obtain an adequate VA examination.  Later in April 2014, another VA respiratory examination opinion was obtained, at which time the examiner diagnosed the Veteran as having asthma, but noted that she was unable to locate any service treatment records and thus could not verify any history of asthma while on active duty.  The examiner did acknowledge the Veteran's contentions that he developed compressive-like chest pains, shortness of breath, frequent coughing, and dyspnea on exertion after enlisting in the Army in 1955, and was diagnosed with asthma and was discharged from service due to his lung condition.  However, the examiner concluded that she could not resolve the Board's questions without resort to mere speculation because she was unable to locate service treatment records for review in order to formulate an opinion regarding the Veteran's respiratory condition.  

The RO found the April 2014 medical examination report to be inadequate, and returned the claims file to the examiner for an addendum opinion.  The resulting September 2014 VA addendum opinion merely reiterated the examiner's conclusion that she could not resolve the Board's questions without resort to mere speculation because she was unable to locate service treatment records for review in order to formulate an opinion regarding the Veteran's respiratory condition.  

First, the Board finds that the VA examiner failed to reconcile the various respiratory diagnoses found in the post-service treatment records, as specifically requested in the Board's previous remands.  As in the previous examinations which were found to be inadequate, the examiner did not address whether the Veteran had any of the identified conditions at any point during or proximate to the claim.  These are questions specific to the current appeal period and would not require the Veteran's complete service treatment records to answer.

Moreover, with respect to the requested medical nexus opinion, the VA examiner emphasized that she could not provide an opinion due to the lack of evidence (i.e., service treatment records), yet did not discuss any of the evidence that was available and of record.  For instance, the VA examiner did not reference the October 1973 enlistment examination report and report of medical history upon enlistment into a Reserve unit.  As argued by the Veteran in his December 2014 correspondence, the VA examiner also failed to discuss other evidence of record, such as the Veteran's own competent statements that during training at Fort Leonard Wood, from January 1957 through August 1957, he was repeatedly treated for lung problems and then discharged when his breathing problems precluded performing his assigned duties, and that he has continued to experience respiratory symptoms since then.  The examiner also failed to address the December 2005 correspondence in which the Veteran's former spouse recalled that his respiratory problem arose in 1957 when he was in basic training at Fort Leonard Wood, and that the Veteran was relieved of his military service because of his medical condition.  The VA examiner also failed to address the correspondence in which the Veteran's private physician opined that the Veteran had been exposed to asbestos while training to be a fireman during active service, and that the Veteran's COPD was "as likely as not" related to asbestos exposure during active service.  

The Veteran is competent to describe his symptoms of breathing difficulties during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds that this testimony is credible.  In addition, the VA examiner, in concluding that she was unable to provide an opinion without resorting to speculation, did not explain how the limits of medical knowledge had been exhausted or how additional information was needed before reaching this conclusion.  See Jones v. Shinseki, 12 Vet. App. 382 (2010).  As a result, the Board finds that the April 2014 VA opinion and its September 2014 addendum are inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Finally, the Board finds that the issue entitlement to service connection for an acquired psychiatric disorder as secondary to a chronic respiratory disorder is inextricable intertwined with the respiratory claim remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a respiratory examination to determine the nature and etiology of any respiratory disability that is currently diagnosed or was diagnosed proximate to or during the pendency of the claim.  All necessary tests should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  The examiner is requested to address the following:

a.  Reconcile the diagnoses of asthma, emphysema, COPD and chronic bronchitis, from the February 2012 VA examination report, COPD from the January 2012 VA examination report, idiopathic pulmonary fibrosis indicated in the May 2007 VA examination report and COPD, apparently identified as an active problem in VA treatment records, with the report that the Veteran does not have any current respiratory conditions as stated in the November 2013 addendum opinion.  The examiner should provide an explanation for any discrepancy as to why such diagnoses were provided if the Veteran is found not to have such conditions (for example whether the condition resolved or the diagnosis was made erroneously), currently, proximate to, or during the pendency of the claim.  

b.  Whether it is at least as likely as not (50 percent probability or more) that any respiratory disability shown during the appeal period or proximate to the appeal period (to include asthma, emphysema, COPD, chronic bronchitis or idiopathic pulmonary fibrosis) was present in service, was caused by service, or is otherwise etiologically related to service to include asbestos exposure?

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as to find against causation.

The examiner must provide a complete rationale for any opinion expressed.

The Board understands that the Veteran's service treatment records are not available for review.  However, in providing answers to the above questions, the examiner should comment on and/or take note of the competent lay statements provided by the Veteran and his ex-spouse regarding the symptoms of respiratory symptomatology, as well as the December 2005 correspondence from the Veteran's private physician.  The examiner should also comment on and/or take note of the available Reserve records.  

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinions cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.  See Jones v. Shinseki, 12 Vet. App. 382 (2010) (holding that if an examiner is unable to provide the requested medical opinion he must explain how the limits of medical knowledge had been exhausted).

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).  

4.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




